Citation Nr: 1755343	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a cervical spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1972 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case was previously before the Board, most recently in February 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board also remanded claims for lumbar and thoracic spine disorders to issue a Statement of the Case.  That was issued in December 2016, but the Veteran did not file an appeal.  Therefore, the Board does not have jurisdiction to address those claims.


FINDINGS OF FACT

1.  A cervical spine disability is not etiologically related to the Veteran's active service and was not present to a compensable degree within one year of separation from such service.

2.  An acquired psychiatric disability is not etiologically related to the Veteran's active service, and was not caused by or chronically worsened by a service-connected disability.

3.  The Veteran is not service connected for any disability, and therefore, is not eligible for consideration for a TDIU.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  An acquired psychiatric disability is not etiologically related to the Veteran's active service and was not caused by or permanently worsened by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a cervical spine disability

The Veteran has asserted that he has a cervical spine disability as a result of injuries sustained in active service.  A review of the service treatment records (STRs) shows the Veteran's entrance examination report was silent for any neck or back problems.  The Veteran first reported to medical for back muscle spasms without injury in October 1972.  In November 1972, he reported for a recurrent back problem resulting in pain and limited range of motion, and was treated with heat and muscle relaxant medication.  Another November 1972 medical record reported the Veteran's back pain was of undetermined origin.  Within two months of these reports, the Veteran was discharged for a physical disability existing prior to service - scoliosis of the thoracolumbar spine.  On his separation examination report, the Veteran indicated recurrent back pain and frequent trouble sleeping, and the examiner reported thoracolumbar scoliosis as a preexisting disability.

The STRs do not specifically show any neck injuries.  The Veteran claims he injured his back/neck during three separate basic training exercises: one time being knocked out in a pugil stick exercise; another time falling from a cattle truck, landing on his knees, and his head whipping forward into the ground; and a third accident falling into a cargo net during obstacle course exercises.  
The Veteran filed a claim for aggravation of scoliosis upon separation from active service in February 1973.  He was afforded a VA examination in April 1973 where he first reported experiencing mid-back pain as well as private chiropractic treatment prior to entering active service in 1971.  X-ray results revealed very minimal scoliosis of the low thoracic spine with a convexity to left, and upon physical examination, no muscle spasm or limitation of motion was detected.  The Veteran did not raise any complaints specific to his neck, nor was a cervical spine condition diagnosed at that time.

In 1994, some 20 years later, the Veteran was treated at the VA Medical Center (VAMC) in Reno, Nevada for chronic cervical spine pain and left arm radiculopathy.  He reported an injury to his left arm during an October 1993 workplace incident where he descended in a roof refuse chute to clear a jam, and attempted to slow his descent with his left arm.  At the bottom, the Veteran reported a large amount of material was dumped on him from above, aggravating his neck and back disabilities as well as the injuring his left arm.  Over the following 4-6 months, the Veteran was seen at VAMC Reno on several occasions and received a diagnosis of cervical spondylosis with left arm radiculopathy.  

A review of the Veteran's VA and private medical treatment records between 1994 and 2006 shows regular evaluation and treatment for chronic mid to upper back pain and radiculopathy symptoms.  In 1994, the Veteran reported further injury to his cervical and thoracolumbar spine from heavy lifting on the job as a mechanic.  He resided in Southern California and Mexico in a motor home between 1996 and 2006, and sought treatment on several occasions during this period at the VAMC San Diego where he was diagnosed with herniated discs C5-C6, C6-C7 with nerve impingement.  In November 2003, the Veteran reported a spike in his lower back pain as a result of a motorcycle accident a few months prior that was left untreated.  Thereafter, he developed a spinal infection (discitis) and received therapy with varying results.

In June 2009, the Veteran underwent cervical discectomy with fusion surgery.  Later that year in September and October, he experienced a marked improvement in his cervical radiculopathy symptoms as well as range of motion in his neck and upper back.  In a June 2010 letter, the Veteran's private physician, Dr. K.B., reported the Veteran had recently undergone cervical spine fusion surgery and opined that his cervical and lumbar spine issues were not due to scoliosis, but rather to degenerative disc disease in his cervical spine and discitis in his lumbar spine.

At a September 2015 VA examination, the Veteran reported onset of upper-mid back pain in September/October 1972, but denied any neck (cervical spine) pain at that time.  He reported several incidents during basic training that he believed resulted in trauma to his back, but denied that he had onset of any neck pain at that time, including any treatment or complaints of neck pain during active service.  The Veteran reported onset of cervical spine pain in the late 1980's but did not recall any injury or trauma that may have caused it during that time.  The Veteran's first reported instance of cervical spine injury was from a work-related injury in October 1993, the same incident for which he sought medical attention at the Reno VAMC.  At the time of the examination, the Veteran reported intermittent neck pain occurring 4 to 5 times per week with duration of 1 hour per episode, which he described as a knitting needle stab to the neck at the base of the skull and 1 to 2 inches on either side of the vertebrae.  Clinical examination results indicated decreased range of motion with objective evidence for pain.  There was guarding of movement, but no objective evidence for abnormal spinal contour, muscle spasm, atrophy or weakness in the upper extremities.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of a cervical spine disability.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced symptoms of a cervical spine disability since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  The Board notes that there is no record of treatment for cervical spine disability, or even symptoms which could be associated with a diagnosis of cervical spine disability, while the Veteran was in active service.  While the Board acknowledges that not all symptoms are always reported to medical during active service, that is not likely to be the case for this particular Veteran.  In this regard, the Board notes that the evidence of record shows that the Veteran actually received treatment for back pain and muscle spasm while he was in active service.  However, there is no evidence in the STRs showing that the Veteran ever asserted this pain was located in the neck (cervical spine), rather in the mid-back (thoracic spine) and low back (lumbar spine) area.  Further, the Veteran did not make complaints of neck pain at the time of his 1973 separation examination.  Given the wealth of STRs of record, the Board finds it unlikely that the Veteran would not have also reported to medical for treatment of neck pain during service if he had in fact been experiencing such symptoms.

Further, there is no documented evidence of record indicating that the Veteran ever sought treatment for neck pain until 1993, approximately 20 years following his separation from active service.  There is no indication from the treatment notes of record that he reported he had experienced symptoms since active service.  In fact, not only did the Veteran not relate his cervical spine symptoms back to service, he dated onset of symptoms to a work-related injury in approximately 1993.  The Board finds that the treatment notes failing to show a report of neck pain since service around the time of his initial diagnosis are especially probative as the information was given at that time for purposes of attaining treatment for his cervical spine disability, and not for purposes of receiving compensation benefits.  All medical records dated prior to his VA claim for compensation show he reported onset of neck symptoms with the 1993 work accident; it was only after he filed his claim that he began to assert his symptoms began in service.  

Additionally, the Board notes that the Veteran was separated from active service in 1973.  He did not file a claim of entitlement to service connection for cervical spine disability until 1995, over 20 years following his separation from active service.  However, the Veteran was aware of the availability of compensation benefits for disabilities incurred in service well before 1995, as evidenced by his 1973 claim for aggravation of preexisting thoracolumbar scoliosis.  In this regard, the Veteran has been filing claims for compensation benefits since 1973.  The Board finds that had the Veteran actually been experiencing symptoms of cervical spine disability during the many years since his separation from active service, he likely would have filed a claim of entitlement to service connection for such.  As the Veteran's statements that he has experienced symptoms of cervical spine disability since service are inconsistent with the wealth of other evidence of record, the Board finds that his statements are not credible.

While the Veteran is competent to report symptoms cervical spine disability, such as pain, muscle spasm, and limited range of motion, he is not competent to diagnose a cervical spine disability or provide an opinion linking the currently diagnosed cervical spine disability to active service.  A diagnosis and opinion of that nature would require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion with respect to a cervical spine disability.  As for his claim that his cervical spine condition was mis-diagnosed during service as a thoracic spine condition, there is absolutely no support in the medical evidence for this allegation. 

Additionally, there is no indication from the record that the Veteran was diagnosed with cervical spine disability to a compensable degree within one year of his separation from active service.  In fact, a diagnosis of cervical spine disability was not made until 1993, approximately 20 years following the Veteran's separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cervical spine disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for an acquired psychiatric disorder, as secondary to a cervical spine disability

The Veteran asserts that he has severe depression and bipolar disorder as a result of the chronic pain and other residuals of his currently diagnosed cervical spine disability.

In this regard, the Veteran's STRs are silent for any complaints, diagnosis, or treatment of a psychiatric condition during active service.  The Veteran does not allege that he had any psychiatric symptoms during service.

In June 1995, the Veteran submitted an informal claim for a cervical spine disability, nonservice-connected pension, and severe depression/bipolar disorder.

In July 1996, the Veteran began treatment for depression and insomnia at VAMC San Diego at the same time he was being treated for cervical spondylosis and radiculopathy symptoms.  In addition to his back problems, the record reflects the Veteran had a long-standing history of polysubstance abuse as well as opioid dependence.  VA physicians treated the Veteran's psychiatric disabilities with anti-depressant medications with varying results.  Indeed, the Veteran continued to receive periodic treatment for depression and dependency issues throughout the period on appeal, with a specific emphasis on medication maintenance.

At a September 2015 VA examination, the Veteran's reported medical history included a diagnosis of Bipolar II Disorder, but did not currently exhibit sufficient symptoms to suggest that a mental impairment was currently active at that time.  Given the Veteran's medical history, the examiner stated that a diagnosis of Bipolar II Disorder was suggested by history although current psychiatric symptoms were denied by the Veteran.  The Veteran indicated his past mood problems were secondary to coping with physical pain, but also noted that as long as his pain was well controlled with medication, his mood was not an issue.  Furthermore, the examiner stated that, although a psychiatric disability was formally diagnosed, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner reported previous examiners' notes: from October 2008 - noting the Veteran's history of depression/history of Bipolar Disorder by history or mood disorder secondary to substance abuse, and from November 2012 - assigning a Global Assessment of Functioning (GAF) of 54, suggesting moderate symptoms.  The examiner noted that the Veteran attributed past mood problems to difficulties coping with chronic pain.  He indicated that his mood had been euthymic (normal) since his pain was then well controlled.

As service connection for cervical spine disability is not warranted, there is no theory of secondary service connection on which the Veteran may prevail.  Secondary service connection requires, by its very definition, a service-connected disability that either causes or permanently worsens another disability.

The Board has also considered the Veteran's claim for service connection for an acquired psychiatric disorder on a direct basis.  However, the Board finds the record lacking for evidence that the Veteran had an acquired psychiatric disability during his period of active service, or within the year following separation from service.  The first evidence of showing a psychiatric diagnosis was recorded over 20 years following the Veteran's medical discharge.  Again, he does not allege he had any psychiatric symptoms or received any mental health treatment during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, to include unspecified bipolar and related disorder, by history, in remission, is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

The Veteran asserts that he was unable to obtain and maintain substantially gainful employment as a result of limitations imposed by his cervical spine disability and residuals thereof.

Total disability ratings may be assigned, where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In other words, the Veteran must be service connected for at least one disability for a TDIU to be warranted.  As service connection for cervical spine disability and secondary service connection for an acquired psychiatric disorder are not warranted, the Veteran is ineligible for consideration for a TDIU.  He is not service-connected for any condition

As such the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2016); Gilbert Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


